Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tait Swanson on 1/8/2021.

The application has been amended as follows: 
23. (currently amended) A fuel nozzle for a combustor of a gas turbine engine, the fuel nozzle comprising: 
an axially extending centerbody disposed along a central axis of the fuel nozzle; 
an axially elongated peripheral wall circumscribing the axially extending centerbody, thereby defining a first flow annulus between the axially extending centerbody and the axially elongated peripheral wall; 
wherein the axially extending centerbody comprises: 
a first annular wall defining a second flow annulus in fluid communication with a supply of air; 
a second annular wall concentrically circumscribing the first annular wall and defining a third flow annulus between the first annular wall and the second annular wall, the third flow annulus in fluid communication with a supply of fuel; 

an upstream face extending radially across the first annular wall and disposed upstream from the downstream face; 
a plurality of mixing tubes extending through a solid portion of the axially extending centerbody with the solid portion extending from the upstream face to the downstream face, each mixing tube of the plurality of mixing tubes having an inlet defined through the upstream face in fluid communication with the second flow annulus, an outlet defined through the downstream face, and at least one radial fuel port in fluid communication with the third flow annulus,  Mailed on September 1, 2020the at least one radial fuel port being disposed through a sidewall of each mixing tube of the plurality of mixing tubes proximate to the inlet;
wherein the inlets of the plurality of mixing tubes are circumferentially spaced about the central axis at a common radial distance from the central axis; 
wherein the outlets of the plurality of mixing tubes are circumferentially spaced about the central axis at the common radial distance from the central axis; 
wherein each mixing tube of the plurality of mixing tubes defines a helical shape such that the outlet is circumferentially offset from the inlet; 
wherein a fuel-air mixture discharged from the outlets of the plurality of mixing tubes exhibits a first swirling flow; 
wherein each mixing tube of the plurality of mixing tubes comprises a linear segment extending axially downstream from the inlet, the linear segment being upstream of the helical shape; and 
wherein the at least one radial fuel port is disposed through the sidewall of the linear segment.

each mixing tube of the plurality of mixing tubes, 

32. (currently amended) The fuel nozzle of Claim 31, wherein the plurality of swirler vanes produce a second swirling flow in a first direction; and wherein the plurality of mixing tubes produce the first swirling flow in the first direction.

33. (currently amended) The fuel nozzle of Claim 23, wherein at least two or more mixing tubes in the plurality of mixing tubes are parallel to one another.


Reasons for Allowance
Claims 23-24, 26-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are Uhm (US 20140238036 as referenced in OA dated 9/1/2020), Inoue (US 20090293484 as referenced in OA dated 9/1/2020), Hayashi (US 20030167771 as referenced in OA dated 9/1/2020).
Uhm teaches a fuel nozzle for a combustor of a gas turbine engine with straight mixing tubes.  Inoue teaches mixing tubes using sharp bends to produce a swirling flow.  Hayashi teaches that a bent wall portion can be substituted with a curved wall portion.
Regarding claim 23, 36, 39, the prior art of record does not disclose, teach or suggest in combination with other limitations of the claim the mixing tubes extending through a solid portion from an upstream face to a downstream face with outlets at the downstream face 
Regarding claims 24, 26-35, 37-38, 40-41, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741